 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Travis Wade Amaral,                               No. CV-16-00594-PHX-JAT
10                  Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Pending before the Court is the second Report and Recommendation (“R&R”) from
16   the Magistrate Judge recommending that the Petition for Writ of Habeas Corpus in this
17   case be denied. (Doc. 69). Petitioner has filed objections to the R&R (Doc. 77) and
18   Respondents have replied to those objections (Doc. 78). The Court must review the
19   portions of the R&R to which there is an objection de novo. United States v. Reyna-Tapia,
20   328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).
21   Review of State Court Decision
22          The Petition in this case was filed under 28 U.S.C. § 2254 because Petitioner is
23   incarcerated based on a state conviction. With respect to any claims that Petitioner
24   exhausted before the state courts, under 28 U.S.C. §§ 2254(d)(1) and (2) this Court must
25   deny the Petition on those claims unless “a state court decision is contrary to, or involved
26   an unreasonable application of, clearly established Federal law”1 or was based on an
27
            1
             Further, in applying “Federal law” the state courts only need to act in accordance
28   with Supreme Court case law. See Carey v. Musladin, 549 U.S. 70, 74 (2006).
 1   unreasonable determination of the facts. See Lockyer v. Andrade, 538 U.S. 63, 71 (2003).2
 2   Merits of the Petition3
 3          As this Court discussed in prior orders, Petitioner brings this Petition claiming that
 4   his sentence violates Miller v. Alabama, 567 U.S. 460 (2012). (Doc. 47 at 2; Doc. 60).
 5   Having review the R&R, the Court has determined there are three issues remaining in this
 6   case: 1) whether Petitioner’s sentence is a “functional equivalent” of a life sentence; 2)
 7   whether, even if Petitioner received a “functional equivalent life sentence,” such a sentence
 8   provides a basis for relief; and 3) whether Miller applies to non-mandatory life sentences.
 9   Specifically, the R&R summarized the claims as: “Petitioner argues that his consecutive
10   sentences, which result in an aggregate sentence of 57.5 years to life imprisonment, are the
11   functional equivalent of a sentence of life without parole and, therefore, violate the Eighth
12   Amendment under Graham and Miller.” (Doc. 69 at 9) (citation omitted).
13          The R&R concluded that Petitioner exhausted the Miller claim before the Arizona
14   Courts. (Id.). Neither party objected to this finding and the Court hereby accepts it. The
15   Arizona Courts rejected this claim. (Id.) (citing Doc. 33, Exs. N, U.). Thus, because the
16   Arizona Courts rejected this claim, this Court can only grant Petitioner relief if the Arizona
17   Courts’ decision was contrary to or an unreasonable application of clearly established
18   federal law. See Lockyer, 538 U.S. at 71.
19          1. Whether Petitioner’s sentence is the functional equivalent to a life sentence.
20          As the R&R recounts:
21          After holding an aggravation/mitigation hearing, on March 5, 1993, the trial
22          2
              Petitioner objects to the R&R’s statements regarding when 28 U.S.C. § 2254(d)(2)
     versus 28 U.S.C. § 2254(e)(1) applies. (Doc. 77 at 2). The Ninth Circuit Court of Appeals
23   has noted that there is confusion as to when one or the other of these sections applies or
     whether they should be read in conjunction. Murray v. Schriro, 745 F.3d 984, 1001 (9th
24   Cir. 2014) (“Since Kesser, our panel decisions appear to be in a state of confusion as to
     whether § 2254(d)(2) or (e)(1), or both, applies to AEDPA review of state-court factual
25   findings.”). Like the Court in Murray, this Court will, “review [Petitioner’s] challenges to
     state-court findings that are based entirely on the record for ‘an unreasonable determination
26   of the facts.’ See 28 U.S.C. § 2254(d)(2); Kesser, 465 F.3d at 358 n. 1. [This Court] do[es]
     not consider any new evidence as to claims adjudicated on the merits by the state court.
27   See Pinholster, 131 S.Ct. at 1401.”
28          3
              This Court previously determined Petitioner did not waive his right to bring a
     collateral challenge to his sentence. (Doc. 47 at 9-10).

                                                 -2-
 1            court sentenced Petitioner to life imprisonment, without the possibility of
              parole until Petitioner had served twenty-five years, for each of the two first-
 2            degree murder convictions, and seven-and-one-half years’ imprisonment for
              the attempted armed robbery conviction. (Doc. 33, Ex. H at 1-2.) The trial
 3            court ordered the three sentences to run consecutively. (Id.) The consecutive
              nature of the three sentences requires that Petitioner serve a minimum of 57.5
 4            years’ imprisonment. (Doc. 12 at 2.).
              …
 5            Petitioner argues that he is entitled to habeas corpus relief based on Graham
              and Miller because his aggregate sentence of 57.5 years to life imprisonment
 6            is functionally equivalent to life without parole. (Doc. 1 at 7; Doc. 31 at 5.)
              Petitioner was 16 or 17 years old at the time of his sentencing and he argues
 7            that his life expectancy is less than seventy-five years due to the toll of
              prolonged incarceration. (Doc. 12 at 25.) Petitioner will be approximately
 8            seventy-four years old when he becomes eligible for parole.
 9   (Doc. 69 at 2, 13).
10            The parties have not cited, and the Court has not located, a case that draws a line
11   which says that a number of years in prison, or an age at the time of parole eligibility,
12   converts a sentence of a particular length to a “functional equivalent” life sentence. As an
13   example, the Ninth Circuit Court of Appeals has held that a 254-year sentence violated
14   Graham’s requirement that a juvenile (nonhomicide) offender be given some opportunity
15   to reenter society. (Doc. 69 at 13). Obviously, however, 57.5 years is substantially less
16   than 254 years when considering human life expectancy.
17            Assuming for purposes of this section that a functional equivalent life sentence is
18   subject to Miller, the Court finds Petitioner in this case did not receive the functional
19   equivalent of a life sentence. Petitioner will be eligible for parole when he is 74 years old.
20   The Court does not agree with Petitioner that attaining the age of 74 is the equivalent of
21   death.    Accordingly, the Arizona Court of Appeals holding that, “… although the
22   consecutive nature of the three sentences requires that Amaral serve a minimum of 57.5
23   years, the length of the consecutive sentences does not make them the functional equivalent
24   of a life sentence without parole[]” (Doc. 33-4 at 36), was not contrary to nor an
25   unreasonable application of clearly established federal law, nor an unreasonable
26   determination of the facts. (See Doc. 69 at 12-13).
27            Additionally, while the Court notes that Petitioner argues that he has a shorter life
28   expectancy due to his incarceration, Petitioner offers no evidence of his personal life


                                                   -3-
 1   expectancy; nor does Petitioner offer an alternative life expectancy this Court should adopt.
 2   (See Doc. 12 at 25). Thus, on this record, Petitioner has not established that he will be
 3   deceased well in advance of 74 years of age such. Accordingly, his argument for an
 4   unspecified, alternative life expectancy fails.
 5          Based on the foregoing, because Petitioner did not receive a life sentence, by any
 6   definition, Miller does not apply. Thus, the Petition in this case will be denied for this
 7   reason.
 8          2. Whether functional life equivalent sentences are barred by Miller
 9          Alternatively, assuming Petitioner’s sentence was the functional equivalent of a life
10   sentence and that the Arizona Courts unreasonably applied clearly established federal law
11   in concluding otherwise, whether a functional equivalent life sentence (rather than an actual
12   life sentence) is subject to Miller remains an open question. Specifically, the Ninth Circuit
13   Court of Appeals has held that:
14          Miller’s prohibition of mandatory life-without-parole sentences for juvenile
            offenders rested in part on the premise that “a distinctive set of legal rules”
15          applies to a life-without-parole term for juveniles. 132 S. Ct. at 2466.
            Because such a term is the “ultimate penalty for juveniles . . . akin to the
16          death penalty,” id. it “demand[s] individualized sentencing,” including
17          consideration of the juvenile’s age and the circumstances of the crime, id. at
            2467. Miller noted, however, that “no other sentences” “share [these]
18          characteristics with death sentences.” Id. at 2466 (quoting Graham v.
            Florida, 560 U.S. 48, 69 . . . (2010)). There is a reasonable argument that
19          Miller thus applies only to life-without-parole sentences.

20   Demirdjian v. Gipson, 832 F.3d 1060, 1076-77 (9th Cir. 2016).
21          In Petitioner’s case, the Arizona Court of Appeals held that Petitioner did not

22   receive a life without the possibility of parole sentence. (Doc. 33-4 at 36) (“Amaral was

23   not sentenced to life without parole; both life sentences provided for the possibility of

24   parole after twenty-five years.”). For Petitioner to prevail in this case, this Court would
25   have to find that the Arizona Court of Appeals determination that Miller did not apply to
26   cases where the sentence was allegedly the functional equivalent of life without the
27   possibility of parole, but not an express life without the possibility of parole sentence, was
28   contrary to or an unreasonable application of federal law. Given that the Ninth Circuit


                                                  -4-
 1   Court of Appeals has already held that this issue in an open question, (see Demirdjian, 832
 2   F.3d at 1076-77),4 this Court cannot conclude that the Arizona Court of Appeals
 3   determination was contrary to or an unreasonable application of clearly established federal
 4   law. (See Doc. 69 at 13).5 As a result, the Court will deny the Petition in this case on this
 5   alternative basis.
 6          3. Whether Miller applies to non-mandatory sentences.
 7          As a second alternative, the Court will consider whether Miller applies to non-
 8   mandatory sentences. Petitioner objects to the R&R’s conclusion that Miller does not
 9   apply to non-mandatory sentences. (Doc. 77 at 5 (“The R&R misidentified the clearly
10   established law and focused solely on whether the sentence was ‘mandatory’ and ‘LWOP
11   in name and in fact.’... [Petitioner] objects to this misidentification….”)).6
12          The R&R correctly summarized the state of the law as follows:
13                  In Miller, the Supreme Court held that “the Eighth Amendment
            forbids a sentencing scheme that mandates life in prison without possibility
14          of parole for juvenile offenders.” Miller, 567 U.S. at 479. In Miller, the Court
            did not prohibit the imposition of life without parole, but required that when
15          imposing such a sentence the court must consider the defendant’s age and
            age-related characteristics. Id. at 479-80. In Montgomery, the Court held that
16          Miller applies retroactively to cases on collateral review. Montgomery, 136
            S. Ct. 718. In determining whether Miller announced a new substantive rule
17          that should apply retroactively under Teague v. Lane, 489 U.S. 288 (1989),
            the Court in Montgomery referred to language from its decision in Miller
18
     4
       Petitioner argues that Demirdjian was wrongly decided. (Doc. 77 at 7 n.7). Obviously,
19   this Court cannot overrule a Ninth Circuit Court of Appeals decision.
20   5
        Petitioner makes two objections to the R&R’s conclusion on this point. First, Petitioner
     lists several cases wherein, petitioner argues, those courts held that Miller applies to de
21   facto life without the possibility of parole sentences. (Doc. 77 at 8). Assuming Petitioner
     is correct regarding the holdings of these cases, it does not impact the fact that no Supreme
22   Court case has made these lower court holdings clearly established federal law as
     determined by the United States Supreme Court. Thus, this objection is overruled. Second,
23   Petitioner argues that the Ninth Circuit Court of Appeals has held that his theory of relief
     is viable. (Doc. 77 at 8). However, the Ninth Circuit Court of Appeals case on which he
24   relies, Moore v. Bitner, 725 F.3d 1184 (9th Cir. 2013), was not deciding a Miller claim.
     Instead it was deciding a Graham, nonhomicide claim. Because Demirdjian was
25   specifically deciding a Miller claim, this Court will rely on the holding of Demirdjian.
     Therefore, this objection is also overruled.
26
     6
       As Petitioner’s objection shows, Petitioner believes the R&R addressed both whether his
27   sentence was mandatory and whether his sentence was life without the possibility of parole.
     In replying to the objection, Respondents did not dispute this characterization of the R&R.
28   (Doc. 78). Accordingly, the Court has addressed whether Petitioner received a
     “mandatory” sentence de novo in considering Petitioner’s objection.

                                                  -5-
 1          stating that a sentence of life without parole should be reserved for “all but
            the rarest of juvenile offenders, those whose crimes reflect permanent
 2          incorrigibility.” Montgomery, 136 S. Ct. at 734 (citing Miller, 132 S. Ct. at
            2469). In Montgomery, the Court interchangeably used concepts of
 3          “irretrievable depravity,” “permanent incorrigibility,” and “irreparable
            corruption,” in its discussion of the retroactivity of Miller. See Montgomery,
 4          136 S. Ct at 733-34. The Court concluded that Miller “did not require trial
            courts to make a finding of fact regarding a child’s incorrigibility.” Id. at 735.
 5                  The Court noted that “[w]hen a new substantive rule of constitutional
            law is established, [the] Court is careful to limit the scope of any attendant
 6          procedural requirement to avoid intruding more than necessary upon the
            States’ sovereign administration of their criminal justice systems.” Id. The
 7          Court explained that “[t]he procedure Miller prescribes” is “[a] hearing
            where ‘youth and its attendant characteristics’ are considered as sentencing
 8          factors . . . .” Id. (quoting Miller, 132 S. Ct at 2460). However, the Court
            stated that “Miller did not impose a formal fact finding requirement . . . .”
 9          Montgomery, 136 S. Ct. at 735.
10   (Doc. 69 at 6-7).
11          As discussed above, the R&R concluded that Petitioner exhausted a Miller claim in
12   the state courts and neither party objected to this conclusion. (Doc. 69 at 8). Finally, the
13   R&R concluded that the state court’s decision that Petitioner was not entitled to relief under
14   Miller was not contrary to or an unreasonable application of clearly established federal law,
15   or an unreasonable determination of the facts; therefore, Petitioner is not entitled to relief
16   in this case. (Doc. 69 at 13). Petitioner has objected to this conclusion.
17          The Arizona Court of Appeals held,
18          “the consecutive nature of the sentences was not mandatory” because
            “[u]nder Arizona law, whether to impose consecutive or concurrent
19          sentences rests with the discretion of the trial judge” and the trial court “only
            determined consecutive sentences to be appropriate after considering
20          testimony provided at a mitigation hearing which addressed, among other
            matters relevant to sentencing, Amaral’s age and ‘the characteristics and
21          circumstances attendant to it.’”
22   (Doc. 69 at 12).

23          This Court agrees with the R&R that that Arizona Court of Appeals conclusion is

24   not contrary to or an unreasonable application of clearly established federal law. (Doc. 69
25   at 13). Specifically, in Petitioner’s case, he did not receive a “mandatory” life without
26   parole sentence. In fact, Petitioner received a 25-year sentence with the possibility of
27   parole thereafter on each of his homicide charges. (Doc. 69 at 2).7
28   7
       Petitioner argues that his sentence was mandatory because the trial judge mistakenly said
     that consecutive sentences were required. (Doc. 77 at 1.) While the trial judge may have

                                                  -6-
 1          Miller, by its express language, applies only to juveniles who received mandatory
 2   life without the possibility of parole sentences. 567 U.S. at 479.8 However, as this Court
 3   discussed at length in its prior orders, there appears to be a lingering question among courts
 4   as to whether Miller is actually limited to its express language. (Docs. 47 and 60).
 5   Specifically, in Montgomery and Tatum the Supreme Court made statements that hint at
 6   Miller applying to many more sentencing schemes. (Doc. 69 at 6-7). And Petitioner has
 7   cited a number of courts that have held that Miller applies to juveniles in discretionary
 8   sentencing schemes. (Doc. 77 at 4-6).
 9          However, as Respondents point out in the response (Doc. 78 at 1-4) the scope of
10   Miller remains an unsettled question. Thus, the decision of the Arizona Courts in this
11   regard cannot be contrary to or an unreasonable application of clearly established federal
12   law. Accordingly, habeas relief will be denied on this second alternative basis.
13   Certificate of Appealability
14
            The R&R recommends that this Court deny a certificate of appealability because
15
     Petitioner has not made a substantial showing of the denial of a constitutional right. (Doc.
16
     69 at 17). Petitioner objects to this recommendation. (Doc.77 at 9-10). Respondents
17
     addressed this issue in their reply to the objections. (Doc. 78 at 5).
18
            The Court agrees with the R&R. Jurists of reason would not find this Court’s
19
     assessment of the constitutional claims debatable or wrong. See Slack v. McDaniel, 529
20
     U.S. 473, 483-84 (2000).9 Petitioner has not made a substantial showing of the denial of a
21
     made a mistake under Arizona law (or may have just misspoke); that is an error of state
22   law that Petitioner should have raised on direct appeal. Errors of state law are not
     cognizable on habeas. Estelle v. McGuire, 502 U.S. 62, 67 (1991). Alternatively, the Court
23   overrules this objection for the reasons stated in the R&R. (Doc. 69 at 12 n. 5).
24   8
       See also Aguilar v Ryan, CV–14–02513–PHX–DJH–BSB, 2016 WL 8944352, at **7–
     15 (D. Ariz. Sept. 1, 2016), report and recommendation adopted, CV–14–02513–PHX–
25   DJH, 2017 WL 2119490 (D. Ariz. May 16, 2017), notice of appeal filed (May 16, 2017).
     Here, the Court notes that the R&R did not reach the issue of whether Petitioner’s
26   sentencing before the state court complied with Miller. (Doc. 69 at 11 n. 4).
27   9
       While the Court acknowledges there are open questions as to the breadth of Miller, given
     those open questions, it is not debatable that Petitioner has not shown that the opinion of
28   the Arizona Court of Appeals was not contrary to or an unreasonable application of clearly
     established federal law.

                                                 -7-
 1   constitutional right. See 28 U.S.C. § 2253(c)(2). Thus, a certificate of appealability will
 2   be denied.
 3   Conclusion
 4         IT IS ORDERED that the R&R (Doc. 69) is accepted and adopted, the objections
 5   are overruled (Doc. 77) and the Clerk of the Court shall enter judgment accordingly.
 6         IT IS FURTHER ORDERED that the request for a certificate of appealability is
 7   denied.
 8         Dated this 20th day of December, 2018.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -8-
